DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 02 June 2021 in response to the Non-Final office action mailed on 08 April 2021 has been considered.  Claim(s) 29-31 and 34-49 is/are pending.  Claim(s) 1-28, 32, and 33 has/have been canceled.  Claim(s) 49 has/have been added.  Claim(s) 29-31 and 34-49 has/have been examined in this action.

Drawings
The drawings are objected to because:
The specification has been amended to reflect Figures 4A, 4B, and 4C, but the figures have not been amended to reflect these changes. The drawings should be amended to include Fig. 4A, 4B, and 4C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29, line 9, “defining an base” appears it should read –defining a base--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 34, the disclosure as originally filed does not support the track follower shaped like a climber in the embodiment of the track having an elongate aperture and a fastener engaging an arm, etc.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, it is unclear as to exactly what “a climber” is and how it is being defined. What about the actual structural member makes it “a climber”?




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 29-31 and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-317173 to Iwasaki.

Regarding claim 29, Iwasaki discloses an adjustable handrail system for a staircase, said adjustable handrail system comprising: at least one track (1) attachable to a substantially vertical surface (wall on which 1 is attached); said track includes a front face (front surface of 1) with an elongate aperture (channel in front face of 1) leading into a widened cavity (interior of 1); a handrail member (although the rail is not shown, the bracket inherently supports a handrail); and at least one track follower (2, 3, 4) including a handrail bracket portion (distal end of 2), and a track bracket portion (proximal portion of 2) including a base (6), and an arm (2) attaching said handrail bracket portion to said base, said handrail bracket portion being configured to securably receive a portion of said handrail member (Fig.1); said base defining a base aperture therethough (hole through 6), and said handrail bracket portion being spaced from said base by said arm (handrail portion spaced from 6 by arm 2); wherein said base being securable to said track front face with a fastener (threaded portion secured to 6) passing through said base aperture and having a head (4) configured to slide in said widened cavity and is engagable with a rear of said front face (Fig.2), said track follower being securable at variable positions along said track (can be secured anywhere along 1, 
Regarding claim 30, wherein said track supports said handrail member at variable heights to an existing handrail (capable of holding the handrail at any height along 1. Fig.1).  
Regarding claim 31, wherein said track follower supporting said handrail member is configured to be securable at various positions on said track (Fig.1).  
Regarding claim 36, wherein said fastener is a single axis fastener (threaded portion of 2), with an angle of said handrail bracket relative to said track being adjustable by rotating said track follower relative to said track (track follower can be rotated to change angle of distal portion of 2).  
Regarding claim 37, wherein said single axis fastener is a bolt (proximal portion of 2 acts as a bolt).  
Regarding claim 38, wherein said arm defines an opening (opening formed between the arc shape of 2 and the track 1) allowing access to said fastener in said aperture of said base.  
Regarding claim 39, wherein ends of said track define an aperture to receive a fastener (8) to secure said track to the vertical surface.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-317173 to Iwasaki in view of US 10,407,916 B1 to Samad.

Regarding claims 40 and 41, Iwasaki does not disclose specifics of the handrail member.
Samad discloses wherein said handrail member is adjustable in length (28, Fig. 8 and 9), wherein said handrail member is made of a plurality of equal length interconnecting sections (60, 62, Fig. 8 and 9) and one or more telescopic sections (60, 62, Fig. 8 and 9).
.

Claims 42-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-317173 to Iwasaki in view of CN 203238870 U to Yu.

Regarding claims 42-47, Iwasaki does not disclose the specifics of the handrail. 
Yu discloses a handrail system which includes a transparent handrail (5) having a string of lights (6) and sensors (3) which activate sounds or speakers (10).
Yu may not disclose activating sounds by touching the handrail but discloses activating sounds by photo sensors. One of ordinary skill in the art has the knowledge and ability to use touch sensors or noise sensors in lieu of the photo sensors with the same outcome.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the handrail of Iwasaki with lights and sounds, and the ability to program the function of the lights and sounds as taught by Yu so to increase the safety of the railing and the stairs on which the railing is installed. Further, the lights and sounds increase the flexibility and use of the railing of the claimed invention.
Response to Arguments
Applicant's arguments filed 02 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that Iwasaki does not disclose a fastener as a separate structural element. This is not found to be persuasive since the claims do not require the claimed fastener to be a separate, structural element. The arm of Iwasaki has a distal end, a proximal end, and the actual arm portion of the member. Each of these “portions” are deemed as teaching the different elements of the track follower and other members in the claims.

Allowable Subject Matter
Claims 35, 48, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635